DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/2021 has been entered.

Claim Status
Claims 9-13 are pending.
Claim 9 is currently amended.
Claims 1-8 and 14-16 were cancelled.
Claims 9-13 have been examined.

Priority
This application is a DIV of 14/920,392 filed on 10/22/2015 (PAT 10335452)
14/920,392 has PRO 62/151,384 filed on 04/22/2015
14/920,392 has PRO 62/068,357 filed on 10/24/2014

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/16/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Maintained Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim 9-10 are rejected under 35 U.S .C. 103 as being unpatentable over Thabut et al. (HEPATOLOGY 2007;46: 1872-1882, previously cited 4/23/2020) in view of Boyer et al. (Journal of Hepatology. 2011; 55: 315-321, previously cited 4/23/2020).
Claim 9 is drawn to a method for treating a patient having HRS-1 with terlipressin as follows:

    PNG
    media_image1.png
    799
    871
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    229
    1264
    media_image2.png
    Greyscale
Thabut et al. teach treatment of hepatorenal syndrome (HRS) with terlipressin or noradrenalin and albumin (p1874, para 1, Management of Renal Failure). Thabut et al. teach HRS refers to type 1 HRS (p1874, col 2, para 3- 2. HRS) and the treated HRS patients having systemic inflammatory response syndrome (SIRS) with or without infection shown as follows (p1877, Table 3). 
Thabut et al. further teach the systemic inflammatory response syndrome (SIRS) criteria 
Thabut et al. do not explicitly teach measuring a baseline serum creatinine level after treatment has begun. 

    PNG
    media_image3.png
    410
    748
    media_image3.png
    Greyscale
Similarly, Boyer et al. teach administration of Terlipressin plus albumin is effective to treat HRS-1 (p315, col 1, Background & Aims; p3l8, Fig 1). Boyer et al. teach serum creatinine is measure just before terlipressin treatment of day 1 as follows (p319, Fig 2, legend), reading on the limitation of measuring baseline serum creatinine level (untreated) prior to starting treatment with terlipressin. Boyer et al. show treating the patient with terlipressin and measuring the patient's serum creatinine level after treatment has begun; and observing the serum creatinine 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been taught to combine Thabut’s method and terlipressin composition with Boyer’s teaching of baseline serum creatinine because Boyer et al. teach the use of baseline serum creatinine to be predictive of HRS reversal (p2011, col 1, result) and monitor of serum creatinine level after terlipressin treatment compared to the baseline serum creatinine before terlipressin treatment (p319, Fig 2). The combination would have reasonable expression of success because both references teach the use of terlipressin to treat HRS-1 patients.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.
Applicant’s Arguments
Thabut does not disclose or suggest identifying and treating a specific subset of HRS patients as defined in claim 9 with terlipressin (p6, last para).
Thabut fails to recognize that the presence of specific SIRS criteria in HRS patients having no overt sepsis, septic shock, or uncontrolled infection identifies a narrow subset of HRS patients that is more responsive to terlipressin than other HRS patients (p8, para 2).
Thabut fails to disclose or suggest monitoring serum creatinine levels during treatment and observing decreases in serum creatinine levels and Boyer does not disclose or suggest identifying and treating HRS patients as specified in the method of claim 9 (p9, last two para). 
Surprisingly, these SIRS patients without sepsis or uncontrolled infection actually responded better to the terlipressin treatment than the patients without SIRS (affidavit, para 9-12).
Response to Arguments
Applicant's arguments filed 2/12/2012 have been fully considered but they are not persuasive for the reasons as follows:
Applicant’s arguments (i) and (ii) are not persuasive because MPEP 2131.02 (III) states “A generic disclosure will anticipate a claimed species covered by that disclosure when the species can be "at once envisaged" from the disclosure”. In the present case, Thabut clearly teaches administration of terlipressin or noradrenalin and albumin to treat HRS-1 patient without ongoing infection (p1874, col 1, Management of Renal Failure, para 1). Thabut shows the treated patients are presence or absence of infection or SIRS (p1877, Table 3). Thus, one of ordinary skill in the art would have been at once envisage to treat a patient with HRS-1 and SIRS but without overt sepsis, septic shock, or uncontrolled infection as claimed.
Applicant’s argument (iii) is not persuasive because applicant argued a single reference of Thabut or Boyer alone; whereas, the rejection is based upon the combination of Thabut and Boyer detailed above. It is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
Applicant’s argument (iv) is not persuasive because applicant mere recognition of latent properties of terlipressin taught by Thabut’s method and composition. Furthermore, the survival rate of terlipressin treatment as argued by applicant does not prohibit one of ordinary skill in the .

2. 	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Thabut et al. in view of Boyer et al. as applied to claims 9-10 and further in view of Rodriguez et al. (Journal of Hepatology. 2014; 60: 955-961, previously cited 4/23/2020) and GLYPRESSIN leaflet (Perring pharmaceuticals, 9/23/2020, previously cited 4/23/2020).
Claim 11 is drawn to terlipressin is administered as a slow IV bolus injection over 2 minutes every 4 to 6 hours for at least 4 days.
Similarly, Rodriguez et al. teach terlipressin and albumin is the standard of care for classical type-1 hepatorenal syndrome (HRS-1) not associated with active infections (p955, Background & Aims). Rodriguez et al. suggest terlipressin (Glypressyn obtained from Perring SA) is administered at a dose 1 mg/4h via an intravenous bolus (p956, col 1, last para). 
GLYPRESSIN leaflet is recited to show one ampoule of 8.5 ml solution contains 1 mg terlipressin acetate (p1, Sec 2. QUALITATIVE AND QUANTITATIVE COMPOSITION). For injection of 8.5 ml solution, it would be obvious for optimizing injection time over 2 minutes, reading on claim 11.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine administration of terlipressin (as taught by Thabut et al. in view of Boyer et al.) with Rodriguez's method of administering terlipressin because Rodriguez 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.
Response to Arguments
Applicant's arguments filed 2/12/2012 have been fully considered but they are not persuasive. See response to argument above.

3.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Thabut et al. (HEPATOLOGY 2007;46: 1872-1882.) in view of Boyer et al. (Journal of Hepatology. 2011; 55: 315-321.) as applied to claims 9-10 and further in view of Grogono (http://wwwusers. med.cornell.edu/-spon/picu/calc/basecalc.htm. 2001.).
Thabut et al in view of Boyer et al. teach a method of treating a HRS-1 patient with SIRS as applied to claims 9-10 above.
Thabut et al. in view of Boyer et al. teach partial arterial carbon dioxide pressure (PaCO2) of ≤ 32 mm Hg (Thabut et al. p1873, col 2, para 1), but do not explicitly teach a HCO3 level.
Grogono teaches that the blood bicarbonate is correlated with blood pH and pCO2 in blood. (PaCO2) of ≤ 32 mm Hg (Thabut et al. p1873, col 2, para 1) is correlated to blood bicarbonate ≤ 19.2 mmol/L at physiological pH 7.4, reading on claims 12-13. See calculation as follows.

    PNG
    media_image4.png
    595
    763
    media_image4.png
    Greyscale

One of ordinary skill in the art before the effective filing date of the claimed invention would have been taught to combine the teachings (Thabut et al. in view of Boyer et al.) with Grogono's teaching of blood bicarbonate because Grogono teaches (PaCO2) of ≤ 32 mm Hg can be converted to blood bicarbonate ≤ 19.2 mmol/L at physiological pH 7.4 (see calculation above). The combination would have reasonable expectation of success because (PaCO2) of ≤ 32 mm Hg is equivalent to blood bicarbonate ≤ 19.2 mmol/L at physiological pH 7.4.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

Response to Arguments
Applicant's arguments filed 7/21/2020 have been fully considered but they are not persuasive. See response to arguments above.
Conclusion
No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691.  The examiner can normally be reached on Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
22-May-2021
/Soren Harward/Primary Examiner, Art Unit 1631